Order of disposition, Family Court, New York County (Jody Adams, J), entered on or about February 3, 2009, which released the children to the custody of respondent mother without supervision, following a fact-finding determination on June 19, 2008, that the mother had neglected her daughter Kieasha by inflicting excessive corporal punishment and derivatively neglected her daughter Jazmyn, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]) showing that respondent inflicted excessive corporal punishment (Family Ct Act § 1012 [f] [i] [B]), by beating her daughter Kieasha with two intertwined belts that left a buckle-shaped bruise and puncture marks on her arm (see e.g. Matter of Fred Darryl B., 41 AD3d 276 [2007]; Matter of Maria Raquel L., 36 AD3d 425 [2007]). The out-of-court testimony of the child to the police detective was corroborated by the detective’s observation of the bruise and puncture wounds (see Matter of Nicole V., 71 NY2d 112, 118 [1987]).
The mother’s failure to testify at the fact-finding hearing permitted the court to draw the strongest inference against her (see Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 79 [1995]; Matter of Maria Raquel L. at 425). Concur—Gonzalez, EJ., Andrias, Saxe, Renwick and ManzanetDaniels, JJ.